Citation Nr: 1221474	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  10-42 924	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.




ATTORNEY FOR THE BOARD

Kelsey Marand, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1986 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. Jurisdiction of the claims file was subsequently transferred to VA RO in Pittsburgh, Pennsylvania.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is claiming entitlement to service connection for a back disability. Due to the fact that pertinent outstanding treatment records may be available, the Board is unable to render a decision without additional development of the record. The claims file must be remanded in compliance with VA's duty to assist. 

The Veteran's service treatment records reflect multiple back injuries and he has submitted medical evidence of a current back disability. The VA examiner issued a 2008 opinion that "[i]t would be mere speculation to state that the veterans currently claimed back pain...is due to or the result of his treatment in service for back pain and muscle strain." The Board finds that the 2008 VA examination is inadequate.

The Veteran subsequently submitted an August 2010 medical opinion from a civilian orthopedic physician assistant working for the United States Army overseas indicating that his in-service experience as a human test subject resulted in his current disability. While the Veteran's in-service treatment record states that he "suffered no ill effects due to the research," the in-service treatment record also references an "extensive health file" maintained at the Naval Biodynamics Laboratory in New Orleans, Louisiana. Pursuant to 38 C.F.R. 
§ 3.159(c)(2), VA has an obligation to obtain relevant records from a Federal department or agency. While this claims file is in remand, the RO/AMC must take appropriate steps to obtain these records as they pertain to the Veteran.

The Veterans Claims Assistance Act of 2000 (VCAA) also requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992). 

The claims file reflects that the Veteran has received private medical treatment for lower back pain, which he contends he experienced ever since his discharge in 1995. Although evidence within the claims file reflects that he received chiropractic treatment after service, the first medical evidence of record is a 2007 internal medicine treatment note. Further, the evidence dated from 2007 appears incomplete as the Veteran has reported ongoing medical treatment from multiple healthcare providers, but the claims file only contains private medical records dated October 2007 to November 2007. He has also reported that back disability symptoms have affected his civilian work as a Department of Defense firefighter contracted overseas with the United States Army but the claims file contains no pertinent Department of Defense employment or treatment records.  It appears from an opinion of record from a physician's assistant, that the Veteran receives treatment at the US Army Health Center in Vicenza, Italy.  The RO/AMC must take appropriate steps to attempt to obtain any outstanding identified records.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any records of VA treatment and associate them with the record.

2. Take appropriate action to obtain the Veteran's medical records from the Naval Biodynamics Laboratory in New Orleans, Louisiana as well as any Department of Defense health records associated with his employment as an Army firefighter.

3. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. Associate any available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit copies in his possession. The requests must specifically include, but are not limited to, the following:

a. Chiropractic treating facilities;

b. Gulf Coast Internal Medicine;

c. MicroSpine Medical Clinic Florida;

d. Dr. Chris Kunis;

e. Dr. Anthony Mork;

f. Military medical facilities to include the US Army Health Center in Vicenza, Italy;

g. Private medical facilities in Italy; and

h. Private medical facilities in Gulfport, Mississippi.

4. After obtaining (or attempting to obtain) the above evidence and associating it with the claims file, the RO should schedule the Veteran for a examination with a orthopedic specialist.  The orthopedic examiner should review the entire record to include the Veteran's credible statements, the service records, other medical records, and the opinions of record and after examining the Veteran, provide an opinion to include explanation of whether the Veteran's current back disability diagnosed as degenerative disc disease, herniated disc, and spondylosis is related to the Veteran's service to include several noted back injuries as well as G-Force tester.

5. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any additional development is warranted, take appropriate steps.

6. Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



